Per Curiam.
In this appeal from a decree of divorce, the sole contention made by appellant husband is that the *448trial court abused its discretion in dividing the community property and in the provision, made for alimony and child support.
The challenged findings of fact are not set out verbatim in the brief and are the law of the case. State ex rel. Bain v. Clallam County Bd. of County Comm’rs, 77 Wn.2d 542, 463 P.2d 617 (1970); Gotcher v. Rowell, 2 Wn. App. 615, 468 P.2d 1004 (1970). We have determined that the findings support the conclusions of law and judgment. Rutter v. Rutter, 59 Wn.2d 781, 370 P.2d 862 (1962).
Respondent requests attorney’s fees on this appeal. Her need and appellant’s ability to pay are established in the record. Respondent is allowed -$500 ■ attorney’s fees and her costs on this appeal. Ovens v. Ovens, 61 Wn.2d 6, 376 P.2d 839 (1962). Although it is not in the record, respondent stated in her brief that the trial court had made some provision for this appeal. Any sums paid thereon shall be deducted from this allowance.
The judgment is affirmed.